Citation Nr: 1601755	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-16 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran had active service in the United States Air Force from February 1973 to February 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran's VA file has since been transferred to the RO in Atlanta, Georgia.

The Board remanded this issue for further development in September 2015 so as to schedule an in-person hearing before a Veterans Law Judge (VLJ).  Although an in-person hearing was scheduled, the Veteran requested in August 2015 to testify before a VLJ via videoconference.  He was scheduled for a videoconference hearing to be held in January 2016, but the RO apparently cancelled the scheduled hearing.  However, as a videoconference hearing has not effectively been provided, the claim must once again be remanded to complete that development.  The Board notes that to the extent a new VA examination has been requested by the Veteran or his representative, one may be scheduled at the discretion of the RO, but the Board will defer to the VLJ who conducts the hearing as to the proper course of action post-hearing, and as such will not order any development prior to the hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a signed statement authored in August 2015, the Veteran requested a hearing before a VLJ via videoconference.  A complete and thorough review of the file indicates that he has not otherwise withdrawn this request for a hearing and to date, has not been scheduled for said hearing before the Board.  Therefore, the appeal must be remanded so that the Veteran can be scheduled for a Board hearing, via videoconference, as requested.  38 C.F.R. § 20.704 (2015).
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at the local RO.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




